Opinion of the Court by


Scott, Judge.

Canifax sued Chapman and Wills in trespass for taking and converting his goods, plea not guilty, and verdict and judgment for the defendants. Wills was constable and had an execution against one Smith, in favor of Chapman, who directed him to levy on the goods in the declaration mentioned. Upon a claim being interposed by Canifax to the goods, the constable summoned a jury to try the right of property to ^le §00c^s between Smith and Canifax, and the jury found the goods to be the property of Canifax. The right of pro-to the goods was again tried, and a like verdict was rendered; there was a third trial, and the jury found the right of property to the goods in Smith. On the trial the court instructed the jury that unless thev believed the de- , , , * fendant Chapman purchased the property sold by the defendant Wills, or some part of it, they must find for the fendants. This instruction was excepted to, and the giving is the error assigned. After the constable had once obtained a verdict in a trial of the right of property to the his authority in relation to the trial of the right of property, was fundus. officio, and a subsequent finding by the jury that the property was Smiths, contrary to the first finding, was no indemnity to him. In trespass all are prin*177cipals, and those who direct a trespass, or assent to a trespass for their benefit after it is done, are equally liable the action with those who actually commit it. The instruction was clearly wrong.
In trespass all are principals, and those who direct a trespass, or assent to a tres" pass for their benefit after it is done, are equally liable with those who actually commit it.
Let the judgment be reversed.